Lane, J.
The plaintiffs are liable for costs, and incompetent to testify. The interest, cannot be released by any one pursuing the interest.
Hammond, contra,
insisted that the onus of proving the notice of other insurance was upon the plaintiff.
Lane, J.
to the jury. The policy of insurance is the contract of the parties. They had a right to settle its terms, and they have agreed that if any other insurance is effected on the goods, the insured shall give notice to the defendants, or otherwise not call on them to pay. It is incumbent on the plaintiffs to prove to your satisfaction that they gave the defendants notice of the other insurances, there being no dispute but other insurances were effected; if the evidence satisfies you that notice was given, your verdict should be for the plaintiffs, but if notice was not given, you should find for the defendants.
Yerdict for the defendants.